DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 4/23/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-33, 35, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juett (US 4290408), Hou (US 20150223639 A1), and Grammatopoulos (US 4092975 A).
Regarding claim 21, Juett discloses a grilling apparatus, the apparatus comprising: 
a grill body comprising a firebox adapted to burn a source of fuel (Fig. 3), the firebox comprising an upper rim (11a, Fig. 2) adapted to support a food grate (11) along a lateral plane defining a food supporting region above the firebox between forward, rear, left, and right edges of the upper rim;
a hood (Fig. 2) mounted to the grill body above the food supporting region; 
a food support grate (11) supported on two or more edges of the upper rim and configured to collectively span all or a portion of the food support region (Fig. 2); 
a single radiant tray module (10) disposed in the firebox, the radiant tray disposed below and corresponding (“corresponding” is a broad term; as long as there is some relationship between the two corresponding elements then the limitation is met) to a lateral expanse of the food support grate, the radiant tray comprising:
a plurality of refractory tiles (13) each having a first end (top) and a second end (bottom);
a housing (10) including a generally planar first wall (top of housing 10) and a generally planar second wall (bottom of housing 10) and configured to house the tiles therebetween, 
a plurality of tile slots extending through each of the first wall and the second wall, each tile slot through the first wall corresponding to a tile slot through the second wall (Fig. 3), wherein each pair of corresponding tile slots is configured to cooperatively grasp a tile and thereby stably position the tile such that at least a portion of a first end of the tile is exposed through the tile slot through the first wall and at least a portion of a second end of the tile is exposed through the corresponding tile slot through the second wall, and
a plurality of vent ports (17) extending through each of the first wall and the second wall, 

a gas burner assembly comprising a plurality of gas burner manifolds (28, Fig. 3) disclosed in the firebox, each positioned below and corresponding to the radiant tray module, wherein a gas burner manifold comprises:
a central stem that extends below a center of the overlying radiant tray module (the center burner 28 comprises a central stem that extends below a center of the overlying radiant tray module, see Fig. 3), wherein the gas burner manifold is configured to direct gas to the holes in the central stem to support combustion of the gas at each of the holes to produce flames below the refractory tiles in the overlying radiant tray module.
Juett fails to disclose:
wherein the hood is pivotably mounted to the grill body;
wherein the food support grate comprises a plurality of food support modules;
wherein the refractory tiles are ceramic tiles;
wherein the radiant tray comprising a plurality of radiant trays modules disposed in the firebox, each radiant tray module disposed below and corresponding to a lateral expanse of one of the food support modules and comprising:
a plurality of spaced apart side branches disposed orthogonally with respect to the central stem and centered therefrom to extend a same distance from the central stem on two sides thereof, the central stem and the side branches of each gas burner manifold in fluid communication and defining a fluid path therein for the flow of a combustible gas therethrough, and an array of holes extending through sidewalls of the central stem and side branches, wherein the gas burner manifold is configured to direct gas to the holes in the central stem and 

Hou teaches or suggests a grilling apparatus comprising:
a food support grate comprises a plurality of food support modules (there is a food support module 300 over each radiant tray module 102, see Fig. 3, and there four separate radiant tray modules 102, see Fig. 1, which suggests that there are four separate food support modules 300);
 a radiant tray comprising a plurality of radiant trays modules (102, Fig. 1) disposed in the firebox, each radiant tray module comprising a plurality of ceramic tiles (para. 54); and 
a plurality of gas burner manifolds (302, Fig. 3) disposed in the firebox, each positioned below and corresponding to one of the radiant tray modules (102).
 Note: Hou also teaches a housing including a generally planar first wall and a generally planar second wall and configured to house the tiles therebetween (see Figs. 9c, 10c, 13, 14c, 21), a plurality of tile slots extending through each of the first wall and the second wall, each tile slot through the first wall corresponding to a tile slot through the second wall (Figs. 9c, 12, 14c), wherein each pair of corresponding tile slots is configured to cooperatively grasp a tile and thereby stably position the tile such that at least a portion of a first end of the tile is exposed through the tile slot through the first wall and at least a portion of a second end of the tile is exposed through the corresponding tile slot through the second wall (Figs. 5, 9, 14).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Juett to comprise: a plurality of food support modules, one for each of the plurality of radiant tray modules, wherein the tiles are ceramic tiles, wherein each gas burner manifold is positioned below and corresponding to one of the radiant tray modules.  With the modification, the plurality of central burner stems would run front to back across the firebox, 
 The motivation to include a plurality of radiant trays, a plurality of food support modules, and wherein a gas manifold is positioned below each of the radiant tray modules is so that they can be combined to form and heat a larger grilling surface.  The result is that more food can be cooked at the same time.  Moreover, a plurality of separable radiant trays and a plurality of separable food support modules is easier to clean than a single large tray or module.  
Furthermore, it would have been obvious to substitute the refractory tiles of Juett with ceramic tiles since the modification is merely a simple substitution of one known heat radiating source for another. Moreover, ceramics are heat-resistant and durable and therefore suitable materials for a grilling apparatus.

Grammatopoulos teaches a grill comprising: 
a hood (18, Fig. 1) pivotably mounted to the grill body (16);
a gas burner manifold comprising:
a plurality of spaced apart side branches (66, 68; Fig. 2) disposed orthogonally with respect to the central stem (64, Fig. 2) and centered therefrom to extend a same distance from the central stem on two sides thereof, the central stem and the side branches of each gas burner manifold in fluid communication and defining a fluid path therein for the flow of a combustible gas therethrough, and 
an array of holes (50, Fig. 2) extending through sidewalls of the central stem and side branches, wherein the gas burner manifold is configured to direct gas to the holes in the central stem and side branches to support combustion of the gas at each of the holes to produce flames. 
It would have been obvious to a person skilled in the art at the time of effective filing of the application to further modify Juett to comprise: a hood pivotably mounted to the grill body;

	The motivation to include a pivotable hood is so that heat can be retained and so that insects and other debris do not land on the cooking surface. The motivation to include the gas burner manifold of Grammatopoulos is to promote even heating of the radiant tray modules and the cooking surface.  The gas burner manifold of Grammatopoulos has a central stem and side branches, and this central stem and side branches would provide more uniform heating than a gas manifold with just a central stem, especially if the radiant tray module is much wider than the diameter of the central burner stem. 
Regarding claim 22, modified Juett discloses wherein the stem of each gas burner manifold (Juett, 28; see also Fig. 3 of Hou) is generally (i.e., near or proximate) disposed below a row of ceramic tiles (Juett, 13; see also Fig. 3 of Hou) positioned along a middle length of the corresponding radiant tray module, and wherein at least a portion of the vent ports (Juett, 17) are disposed above gaps between the side branches of the corresponding gas manifold (e.g., there would be vent ports disposed above gaps between the side branches located at the ends of each gas manifold). 
Regarding claim 23, modified Juett discloses wherein each side branch of the gas burner manifolds extends laterally below (below, but not directly below) a row of ceramic tiles aligned cross wise across the corresponding radiant tray module (the combination would 
Regarding claim 24, modified Juett discloses (see combination in the rejection of claim 21) a grilling apparatus, the apparatus comprising: a grill body comprising a firebox adapted to burn a source of fuel, the firebox comprising an upper rim, the upper rim adapted to support a food grate along a lateral plane defining a food supporting region above the firebox between forward, rear, left, and right edges of the upper rim; a hood pivotably mounted to the grill body above the food supporting region; a food support grate comprising a plurality of food support modules supported on two or more edges of the upper rim and configured to collectively span all or a portion of the food support region; a radiant tray comprising a plurality of radiant trays modules disposed in the firebox, each disposed below and corresponding to a lateral expanse of one of the food support modules, wherein each radiant tray module grasps a spaced apart array of ceramic tiles; and a gas burner assembly comprising a plurality of gas burner manifolds disposed in the firebox, each positioned below and corresponding to one of the food support modules, wherein each gas burner manifold comprises a central stem disposed below a center of the radiant tray module, a plurality of spaced apart side branches disposed orthogonally with respect to the central stem and centered therefrom to extend a distance from the central stem on two sides thereof, the central stem and the side branches of each gas burner manifold in fluid communication and defining a fluid path therein for the flow of a combustible gas therethrough, and an array of holes extending through sidewalls of the central stem and side branches, wherein the gas burner manifold is configured to direct gas to the holes in the central stem and side branches to support combustion of the gas at each of the holes to produce flames below the ceramic tiles. 
Regarding claim 25, modified Juett discloses wherein one or more of the radiant trays comprises a plurality of vent ports, wherein at least a portion of the vent ports position above 
Regarding claim 26, modified Juett discloses wherein the side branches and stem of each gas burner manifold are disposed below the ceramic tiles grasped by the corresponding (i.e., there is some relationship) radiant tray module (see combination in the rejection of claim 21). 
Regarding claim 27, modified Juett discloses wherein the stem of each gas burner manifold is generally disposed below a row of ceramic tiles positioned along a middle length of the radiant tray module (see combination in the rejection of claim 21). 
Regarding claim 28, modified Juett discloses wherein side branches of each gas burner manifold extend laterally and dispose below (below but not directly below) lateral rows of ceramic tiles aligned cross wise along the corresponding (i.e., there is some relationship) radiant tray module (see the rejection of claims 21 and 23). 
Regarding claim 29, modified Juett discloses wherein the side branches of each gas burner dispose below largest lateral areas occupied by the ceramic tiles within each of the rows (each gas burner is below all of the lateral areas occupied by the ceramic tiles). 
Regarding claim 30, modified Juett fails to disclose wherein the ceramic tiles have square profiles.   However, a mere difference in shape between the prior art tiles and the claimed tiles is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed tile was significant.  See MPEP 2144.04 (IV)(B).
Regarding claim 31, modified Juett discloses wherein the ceramic tiles in the lateral rows align along opposing corners of each tile profile (see Fig. 2 of Juett). 
Regarding claim 32, modified Juett discloses wherein side branches are spaced apart at distances corresponding (i.e., there is some relationship) to lateral tile rows across widths of the corresponding radiant tray module (see combination in the rejection of claim 21). 

Regarding claim 35, modified Juett discloses wherein the food support modules, radiant tray modules, and gas burner assemblies define similar lateral expanses (see rejection of claim 21). 
Regarding claim 36, modified Juett discloses wherein one or more of the corresponding pairs of gas burner manifolds and radiant trays are replaceable (i.e., capable of being replaced) by an upward facing IR burner within the firebox (it is possible to replace one or more gas burner manifolds and radiant trays since there is nothing in the references that says they cannot be replaced with an upward facing IR burner). 
Claims 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juett (US 4290408), Hou (US 20150223639 A1), and Grammatopoulos (US 4092975 A), as applied to claim 21, and further in view of von Herrmann (US 20090272278 A1).
Regarding claim 37, modified Juett fails to disclose a downward facing IR burner mounted above the food supporting region and directed at a downward angle toward one or more of the food support modules. 
However, von Herrmann teaches a downward facing IR burner (12) mounted above the food supporting region (11) and directed at a downward angle toward one or more of the food support modules (see Figs 1, 3, 4). 
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Juett to include a downward facing IR burner mounted above the food supporting region and directed at a downward angle toward one or more of the food support modules.  The motivation to combine is to increase the versatility of the grilling apparatus of 
Regarding claim 38, modified Juett discloses wherein one or more of the corresponding pairs of gas burner manifolds and radiant trays is replaceable (i.e., it is capable of being replaced physically or its heating function can be replaced by an upward facing IR burner) by an upward facing IR burner within the firebox at angle directed upward toward one or more of the food support modules. 
Regarding claim 39, modified Juett discloses wherein the downward facing IR burner is positioned (capable of being positioned) at a downward angle less than 30 degrees forward of vertical (see Figs. 1, 3, 4 of von Hermann). 
Regarding claim 40, modified Juett discloses wherein the downward facing IR burner is positioned (capable of being positioned) at a downward angle of approximately 12 degrees forward of vertical (see Figs. 1, 3, 4 of von Hermann). 

Allowable Subject Matter
Claim 34 is allowed.

Response to Arguments
Applicant's arguments filed 4/23/2021 have been fully considered but do not apply to the current office action.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON LAU/Primary Examiner, Art Unit 3762